Citation Nr: 1102217	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
depression and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had certified active service from November 1980 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for depression on the 
grounds the disorder was not incurred during military service and 
was not secondary to the Veteran's service-connected 
disabilities.  In a rating decision dated in September 2003 the 
RO, on presentation of new evidence and in accordance with 38 
C.F.R. § 3.156(b), continued the December 2002 denial of the 
disorder on the grounds that the Veteran's depression was not 
incurred or aggravated during active military service, and was 
not secondary to the Veteran's service-connected disabilities.  
In June 2007, the Board denied service connection for PTSD; 
recharacterized the issue on appeal as whether new and material 
evidence has been presented to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder claimed 
as depression/major depression; and remanded that issue to the RO 
for additional action.  In August 2009, the Board again remanded 
the claim for additional development, which has been completed.  

In July 2009, the Veteran informed the Department of Veterans 
Affairs (VA) that he had moved to the Republic of the 
Philippines.  

The Board notes that in correspondence to VA dated August 
26, 2005, the Veteran requested an increased rating for 
his service-connected left ankle disability.  Three days 
later the New Orleans area was inundated by Hurricane 
Katrina, and the Veteran was displaced.  See VA treatment 
records dated October 2005.  There is no indication that 
the Veteran's August 2005 claim for an increased rating 
for his service-connected left ankle disability has been 
adjudicated.  This matter is, accordingly, referred back 
to the RO for appropriate action.

The issue of service connection for a chronic acquired 
psychiatric disorder other than PTSD to include depression is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In March 1996, the Board determined that the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
diagnosed as depression and major depression, was not well 
grounded.    

2.  The documentation submitted since the March 1996 Board 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The March 1996 Board decision denying service connection for 
depression is final.  New and material evidence sufficient to 
reopen the Veteran's service connection for depression has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for depression and remands the 
issue to the RO.  Thus, no discussion of the VA's duty to notify 
and assist is necessary.  

A final Board decision is not subject to revision upon the same 
factual basis except upon a finding of clear and unmistakable 
error or unless new and material evidence is presented.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 20.1100 (2010).  



I.  Prior Board Decision

In March 1996, the Board determined that the Veteran had not 
submitted a well-grounded claim of entitlement to secondary 
service connection for an acquired psychiatric disorder, 
diagnosed as depression and major depression, and dismissed the 
claim.  It is presumed that the Veteran and his representative 
were notified of that determination and there is no indication 
that that determination was appealed or otherwise challenged, 
therefore, it is final.    

The evidence considered by the Board in its 1996 decision may be 
briefly summarized.  The Veteran's service treatment records make 
no reference to depression or other acquired psychiatric 
disability.  Medical evidence dated after service showed 
diagnoses of depression and major depression but did not link the 
condition to his service-connected lumbar spine disability.  A 
December 1993 Appeal to the Board (VA Form 9) related that his 
"inability to work coupled with the constant lack of range in 
motion and pain [in his back] contribute directly to my worsening 
nervous condition."  

II.  New and Material Evidence

The Veteran sought to reopen his claim by way of a June 2002 
statement.  Therein, he indicated that he had depression that was 
related to his service-connected lumbar spine disability.  In 
December 2002, the RO denied service connection for depression as 
there was "no evidence to show this condition is related to the 
claimed service-connected disabilities."  The RO additionally 
denied increased disability evaluations for the Veteran's 
service-connected disabilities and a total rating for 
compensation purposes based on individual unemployability.  In 
January 2003, the Veteran was informed in writing of the adverse 
decision and his appellate rights.  In September 1993, the RO 
issued a rating decision confirming and continuing the earlier 
denial as additional evidence had been presented within one year 
pursuant to 38 C.F.R. § 3.156(b).  

Title 38 of the Code of Federal Regulations (2010) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

The Court has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the Board 
must consider the specific reasons for the prior denial.  Evans 
v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1996 Board decision 
consists of VA and private clinical documentation, Social 
Security Administration (SSA) records, and written statements 
from the Veteran.  A March 2010 VA psychiatric evaluation conveys 
that the Veteran reported being in the Air Force until he was 
medically discharged in 2004 and a member of the "Reserves" 
until November 2009.  The Veteran stated that he had 
"experienced lots of bad experiences when he was serving in the 
military since 1982 (crashes, etc.)."  An assessment of "t/c 
PTSD" was advanced.  

The March 2010 VA psychiatric evaluation reflects that the 
Veteran reported additional military service after November 1984 
including reserve duty until November 2009 and psychiatric 
complaints associated with such duty.  Therefore, the Board finds 
that it constitutes new and material evidence in that it is of 
such significance that it raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material evidence 
has been received, the Veteran's claim of entitlement to service 
connection for depression is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for depression is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD to include depression is to 
be determined following a de novo review of the entire record.  

The March 2010 VA psychiatric evaluation notes that the Veteran 
reported being in the Air Force until he was medically discharged 
in 2004 and a member of the "Reserves" until November 2009.  
The specific reserve service entity has not been identified.  The 
Veteran's active service with the Air Force after November 1984 
and his complete periods of active duty, active duty for 
training, and inactive duty for training with the "Reserves," 
if any, have not been verified.  
The VA should obtain all relevant VA and military records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran has not been afforded a recent VA psychiatric 
evaluation which addresses the nature and etiology of his chronic 
psychiatric disability.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to his duty with the 
"Reserves" from which he reported having 
been discharged in November 2009, including 
identification of the specific service 
entity.  

2.  Upon receipt of the requested 
information, then contact the National 
Personnel Record Center and/or the 
appropriate service entity, which may 
include the Defense Finance and Accounting 
Service (DFAS), and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, and 
inactive duty for training with the Air 
Force after November 1984 and the 
identified Reserve service entity and (2) 
forward all available service treatment 
records associated with such duty for 
incorporation into the record.  

3.  Associate with the claims folder VA 
medical records dating from July 27, 2010.

4.  After the above steps are complete, 
then schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
chronic acquired psychiatric disability.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset during 
active service or is otherwise related to 
active service.  If not, is it due to or 
caused by a service-connected disability or 
disabilities.  The service-connected 
disabilities are Reynaud's disease, lumbar 
sprain, residuals of a left ankle fracture, 
bilateral hearing loss, and acne.  If not, 
is it aggravated (i.e., permanently 
worsened) beyond its natural progression 
due to his service-connected disabilities.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder other 
than PTSD to include depression on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


